Citation Nr: 0943865	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO. 06-28 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable initial rating for bilateral 
hearing loss.

2. Entitlement to an effective date prior to March 4, 2005, 
for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had active service from November 1965 through 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1. In September 2005, the Veteran's puretone threshold 
average for the right ear was 47.5 and for the left ear was 
52.5, and speech audiometry revealed speech recognition 
ability of 88 percent in each ear.

2. In December 2007, the Veteran's puretone threshold average 
for the right ear was 51 and for the left ear was 52, and 
speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

3. The Veteran filed an informal claim for service connection 
for bilateral hearing loss on March 4, 2005, followed by a 
fully executed formal claim less than one year later. 

4. The Veteran's statement to the Department of Veterans' 
Affairs Health Eligibility Center in July 2004 was not a 
claim for service connection benefits.


CONCLUSIONS OF LAW

1. The criteria for an increased initial rating for bilateral 
hearing loss are not met at any time during the course of 
this appeal. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, 
and VII, 4.86(a) (2009).

2. The assignment of an effective date earlier than March 4, 
2005, for award of service connection for bilateral hearing 
loss is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial rating for his 
service connected bilateral hearing loss. Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999). A disability must be considered in the 
context of the whole recorded history. Id. Consistent with 
the facts found, the ratings may be higher or lower for 
different segments of the time, i.e., the ratings may be 
"staged." Id.

The Veteran was initially service connected at a 
noncompensable rate by way of the November 2005 rating 
decision, which is under appeal. 

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination. The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment. Tables VI, VIA, and VII are 
provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the 
provisions of 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. Under 38 C.F.R. § 4.86(b), when 
the puretone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. 

In this case, the Veteran's claims folder contains one 
private audiological evaluation, and two VA examination 
reports. However, the only evidence containing numerical 
descriptions sufficient for VA rating purposes are the two VA 
examination reports of September 2005, and December 2007. The 
handwritten plotted numbers on the May 2004 private report 
are unclear as to the numerical findings, and the results do 
not comport with the regulatory requirements cited above. The 
Board, therefore, is relying on the VA reports in this 
analysis.

The Veteran was first afforded a VA audio examination in 
September 2005. At that time, he exhibited puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
45
65
70
LEFT
15
60
65
70

The puretone threshold average for the right ear was 47.5 and 
for the left ear was 52.5. Speech audiometry revealed speech 
recognition ability of 88 percent in each ear.

The mechanical application of the above results compels a 
numeric designation of II in the right ear and II in the left 
ear under Table VI (38 C.F.R. § 4.85), and such a designation 
requires the assignment of a noncompensable rating under 
Table VII. These findings do not warrant a compensable 
evaluation for bilateral hearing loss.

The next measurement of the Veteran's hearing is found in a 
December 2007 VA audiology consultation report. At that time, 
the Veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
50
65
75
LEFT
10
65
65
70

The puretone threshold average for the right ear was 51 and 
for the left ear was 52. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.

Mechanical application of these results compels a numeric 
designation of I in the right ear and I in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires 
the assignment of a noncompensable rating under Table VII. 
These findings do not warrant a compensable evaluation for 
bilateral hearing loss.

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
Veteran's bilateral hearing loss at any time. The Veteran was 
provided two VA examinations that are adequate for rating 
purposes. VA regulation requires an examination including a 
controlled speech discrimination test (Maryland CNC), a 
puretone audiometry test, and without the use of hearing 
aids. 38 C.F.R. § 4.85(a). These requirements were met in the 
various VA examinations described above.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula. In such a case, 
there can be no question as to whether hearing loss more 
nearly approximates the disability picture of the next higher 
rating. 
See 38 C.F.R. § 4.7 (2008). A compensable rating is not 
warranted according to the evidence of record.

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the Veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination. See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Effective Date

The Veteran is also seeking to establish an earlier effective 
date for the grant of service connection for bilateral 
hearing loss. Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date. 38 
U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Applicable statutory and regulatory provisions require VA 
look to all communications from the Veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a Veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

In this case, the Veteran filed, by way of his 
representative, a handwritten statement, received by VA on 
March 4, 2005, stating "claimant send medical records in 
August 2004 for evaluation of hearing loss. Claimant was 
exposed to tank firing for two (2) years. 1966 - 1967." In 
July 2005, the RO notified the Veteran of the need for a VA 
Form 21-526 Veteran's Application for Compensation or Pension 
in order to file his formal claim. The Veteran filed his 21-
526 in August 2005, but it was not signed. He filed a fully 
executed 21-526 in September 2005. Thus, the Veteran's formal 
claim was received within one year of the date the VA Form 
21-526 was sent to him. The RO, therefore, awarded service 
connection for bilateral hearing loss with an effective date 
of March 4, 2005, the date of receipt of the informal claim. 
38 C.F.R. § 3.155(a).

The Veteran contends that he is entitled to an effective date 
of July 8, 2004. 
See September 2006 VA Form 9. The basis for this claim is 
that he filed a statement with the Department of Veterans' 
Affairs Health Eligibility Center on that date regarding his 
hearing loss. The Board first notes that even if it were to 
accept that as a date of the Veteran's initial informal 
claim, his fully executed formal claim was received in 
September 2005, more than a year later. Thus, 38 C.F.R. 
§ 3.155(a) would not apply to allow July 8, 2004, as the 
effective date of service connection. In fact, September 15, 
2005, the date of receipt of the fully executed formal claim, 
would be the effective date. The RO actually provided the 
greater benefit to the Veteran by assigning March 4, 2005, as 
the effective date.

The Board also notes that a statement filed with the 
Department of Veterans' Affairs Health Eligibility Center 
regarding treatment for hearing loss cannot be deemed a claim 
that the hearing loss is causally connected to service. And, 
in a November 2004 letter to the Veteran, VA responded to the 
Department of Veterans' Affairs Health Eligibility Center 
letter by notifying the Veteran that he is not service 
connected for any disabilities, and that he "may file a 
claim by contacting a VA service officer" in his area. So, 
VA clearly responded to the Veteran's July 2004 filing with 
an indication that it was not a claim for service connection.

The record is devoid of any additional evidence which may 
lead one to say that the Veteran filed a formal or informal 
claim for service connection for hearing loss prior to March 
4, 2005. There is no basis upon which to grant the claim for 
an earlier effective date for hearing loss. Accordingly, the 
effective date is properly set at March 4, 2005, the date of 
the Veteran's informal claim. The Veteran's appeal must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence is not in equipoise, and, in fact, the absence 
of evidence to support the claim suggests that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable here. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for bilateral hearing loss. 
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held 
that a claim for an initial disability rating is distinct 
from a claim for increased rating, the notice requirements 
for an increased rating are not applicable to the claim. 
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with regard to entitlement to a compensable initial 
rating for hearing loss and its effective date has been 
satisfied. Nonetheless, the RO sent the Veteran letters in 
March 2006 and October 2007, which comply with the notice 
requirements in Dingess.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and VA and private 
treatment records have been associated with the claims 
folder. The Veteran requested a Travel Board hearing, but 
then withdrew that request by way of a June 2007 written 
statement, so these claims are adjudicated without the 
benefit of a hearing transcript. The Veteran has been 
afforded two VA audiological examinations throughout the 
course of this appeal, and the reports are also of record. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.











ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.

Entitlement to an effective date prior to March 4, 2005, for 
service connection for bilateral hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


